The Attorney          General of Texas
                                                           March 10, 1982
MARK WHITE
Attorney General


                                       Honorable Ron Wilson, Chairman         opinion No. Mw-453
Supreme      Court Building            Health Services Committee
P. 0. Box 12546
Austin.    TX. 76711. 2546
                                       House of Representatives               Re:   Construction of appro-
512/475-2501                           State Capitol Building                 priations act provision for
Telex    9101674-1367                  Austin, Texas   78711                  funds to the Department of
Telecopier     5121475.0266                                                   corrections for new priS0l-l
                                                                              unit
1607 Main St.. Suite 1400
Dallas.   TX. 75201.4709               Dear Representative Wilson:
2141742.6944
                                             You have requested our opinion regarding whether funds from Item
                                       8(a) > "Proposed New Unit," in -House Bill No. 656, of the General
4624 Alberta       Ave., Suite   160
El Paso. TX.       79905-2793
                                       Appropriations Act, Acts 1981, Sixty-seventh Legislature, chapter 875,
9151533.3464                           article I, at 3387, may be used to construct the South Grimes Unit and
                                       the North Grimes Unit.

,220 Dallas    A;e.. Suite 202             House Bill No. 656 reads in pertinent part as follows:
Houston.    TX. 77002-6966
7131650-0666
                                                 8. Building Program (Construction and Renovation
                                                 Projects as enumerated herein below).
606 Broadway.        Suite 312
Lubbock.     TX.    79401-3479                       Informational   listing of projects to be
6061747.5236
                                                     funded   from   Item   8  (Construction and
                                                     Renovation)
4309 N. Tenth, Suite B
McAlle”,     TX. 76501.1665                                                     1982       1983
5121662.4547

                                                     a. Proposed New Unit   22,266.OOO 25.341,OOO
200 Main Plaza. Suite 400                                                              & U.B.
San Antonio.  TX. 76205.2797
512/225.4191
                                                     From the funds appropriated in Item 8,
An Equal       OppOrtWitVl
                                                Building   Program,   86,780,OOO   in   1982   and
Affirmative      Action    Employer             48.016.000 in 1983 are intended for items a
                                                through j in the information listing that follows.
                                                These funds are to be expended for the development
                                                of new cell/bed spaces. The Board of Corrections
                                                may deviate from the exact sums for each project
                                                as may be necessary to fund any project indicated
                                                in items a through j in order to provide the
                                                desired new cell/bed spaces. It is the intent of




                                                                 p. 1570
Honorable Ron Wilson - Page 2     (Mw-453)




          the Legislature that the board expend these funds
          in a manner consistent with the long-range
          construction needs of the Department.

     It seems clear that as long as the construction of The South
Grimes Unit and The North Grimes Unit is "consistent with the
long-range construction needs of the Texas Department of Corrections,"
the funds appropriated under Item 8(a), "Proposed New Unit" may be
expended for that construction. It is without question that these two
units constitute "new bed/cell space" within the meaning of the
Appropriations Act. We see nothing in the General Appropriations Act
that requires the prison unit to be housed in a single building.

                                S U M,M A R Y

               The funds for "Proposed New Unit" in House
          Bill No. 656 may be used to construct the South
          Grimes Unit and the North Grimes Unit.




                                           Attorney General of Texas

JOHN W. FAINTER, JR.
First Assistant Attorney General

RICHARD E. GRAY III
Executive Assistant Attorney General

Prepared by J. D. Hooper
Assistant Attorney General

APPROVED:
OPINION COMMITTEE

Susan L. Garrison, Chairman
Jon Bible
Rick Gilpin
Patricia Hinojosa
J. D. Hooper
Jim Moellinger
Bruce Youngblood




                                 p. 1571